                                                                                    Case 2:18-cv-10721-R-AS Document 5 Filed 12/31/18 Page 1 of 2 Page ID #:27



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800

                                                                                    4 San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    5
                                                                                        Facsimile: (415) 391-8269
                                                                                    6
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    7

                                                                                    8                    UNITED STATES DISTRICT COURT
                                                                                    9                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,            Case No. 2:18-cv-10721
REED SMITH LLP




                                                                                   13
                                                                                                        Plaintiff,
                                                                                   14                                          CERTIFICATE OF SERVICE
                                                                                   15        vs.
                                                                                   16
                                                                                      YELP, INC., a California
                                                                                   17 Corporation, 1-10 INCLUSIVE,

                                                                                   18
                                                                                                        Defendants.
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                CERTIFICATE OF SERVICE
                                                                                    Case 2:18-cv-10721-R-AS Document 5 Filed 12/31/18 Page 2 of 2 Page ID #:28



                                                                                    1                       CERTIFICATE OF SERVICE
                                                                                    2       I am a resident of the State of California, over the age of eighteen
                                                                                    3 years, and not a party to the within action. My business address is REED

                                                                                    4 SMITH LLP, 101 Second Street, Suite 1800, San Francisco, CA 94105. On

                                                                                    5 December 31, 2018, I served the following documents by the method

                                                                                    6 indicated below:

                                                                                    7

                                                                                    8
                                                                                        STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                                                                        COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                    9

                                                                                   10      by personally delivering the document(s) listed above to the
                                                                                            person(s) at the address(es) set forth below.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12      by causing the documents listed above to be placed in a sealed
REED SMITH LLP




                                                                                   13
                                                                                            envelope with postage thereon fully prepaid, in the United States
                                                                                            mail at San Francisco, California, addressed as set forth below.
                                                                                   14
                                                                                           by placing the document(s) listed above in a sealed envelope(s) and
                                                                                   15
                                                                                            consigning it to an express mail service for guaranteed delivery on
                                                                                   16       the next business day following the date of consignment to the
                                                                                   17
                                                                                            address(es) set forth below.

                                                                                   18      by transmitting via email to the parties at the email addresses listed
                                                                                            below:
                                                                                   19

                                                                                   20
                                                                                                                   Jaron Brignac
                                                                                   21                              16450 Palomino Place
                                                                                   22
                                                                                                                   Santa Clarita, CA 91387
                                                                                                                   Tel: (818) 738-9861
                                                                                   23                              Fax: (818) 698-6492
                                                                                   24                              Email: bpcslaw@gmail.com
                                                                                   25       I declare under penalty of perjury that the above is true and correct.

                                                                                   26 Executed on December 31, 2018, at Ankeny, Iowa.

                                                                                   27
                                                                                                                                     /s/ Brian A. Sutherland
                                                                                   28                                                  Brian A. Sutherland

                                                                                                                           –1–
                                                                                                               CERTIFICATE OF SERVICE
